Illinois Northern Bankruptcy Live System                                https://ilnb-ecf.sso.dcn/cgi-bin/DktRpt.pl?caseid=1444765
                       Case: 1:21-cv-03750 Document #: 1-3 Filed: 07/14/21 Page 1 of 8 PageID #:6




                                                  Internal Use Only
                                                                                     Date filed:      06/13/2018
         Assigned to: Honorable Judge Jacqueline P. Cox                        Plan confirmed:        08/06/2018
         Chapter 13                                                                341 meeting:       07/30/2018
         Voluntary                                                 Deadline for filing claims:        08/22/2018
         Asset                                               Deadline for filing claims (govt.):      12/10/2018


         Debtor 1                                              represented by Michael C Burr
         Cherm Nelson                                                         Borges and Wu, LLC
         3311 W. Warren Blvd.                                                 105 W. Madison, 23rd Floor
         3rd Floor                                                            Chicago, IL 60602
         Chicago, IL 60624                                                    312-853-0200
         COOK-IL                                                              Fax : 312-873-4693
         SSN / ITIN: XXX-XX-XXXX                                              Email: notice@billbusters.com

                                                                               Alfredo J Garcia
                                                                               Borges and Wu, LLC
                                                                               105 W. Madison
                                                                               23rd Floor
                                                                               Chicago, IL 60602
                                                                               312-853-0200
                                                                               Fax : 312-873-4693
                                                                               Email: notice@billbusters.com

         Trustee
         Tom Vaughn
         55 E. Monroe Street, Suite 3850
         Chicago, IL 60603
         312 294-5900
         TERMINATED: 11/27/2020

         Trustee
         M.O. Marshall
         55 E. Monroe Street, Suite 3850
         Chicago, IL 60603
         312 294-5900

         U.S. Trustee
         Patrick S Layng


1 of 8                                                                                                     7/14/2021, 11:27 AM
Illinois Northern Bankruptcy Live System                                    https://ilnb-ecf.sso.dcn/cgi-bin/DktRpt.pl?caseid=1444765
                       Case: 1:21-cv-03750 Document #: 1-3 Filed: 07/14/21 Page 2 of 8 PageID #:7

         Office of the U.S. Trustee, Region 11
         219 S Dearborn St
         Room 873
         Chicago, IL 60604
         312-886-5785


           Filing Date                #                                  Docket Text

                                           1   Chapter 13 Voluntary Petition for an Individual Fee Amount
                                               $310, Filed by Alfredo J Garcia on behalf of Cherm Nelson
                                               Chapter 13 Plan due by 06/27/2018. (Attachments: # 1
          06/13/2018                           Signature Pages) (Garcia, Alfredo) (Entered: 06/13/2018)

                                           2   Chapter 13 Plan and (1) Request(s) for Valuation of Security,
                                               and (1) Request(s) for Assumption of Executory Contracts and
                                               Unexpired Leases Filed by Alfredo J Garcia on behalf of
          06/13/2018                           Cherm Nelson. (Garcia, Alfredo) (Entered: 06/13/2018)

                                           3   Chapter 13 Statement of Your Current Monthly Income and
                                               Calculation of Commitment Period for 3 Years (Form 122C-1)
                                               Disposable Income Is Not Determined Filed by Alfredo J
                                               Garcia on behalf of Cherm Nelson. (Garcia, Alfredo) (Entered:
          06/13/2018                           06/13/2018)

                                           4   Statement About Your Social Security Numbers Filed by
                                               Alfredo J Garcia on behalf of Cherm Nelson. (Garcia, Alfredo)
          06/13/2018                           (Entered: 06/13/2018)

                                           5   Certificate of Credit Counseling Filed by Alfredo J Garcia on
                                               behalf of Cherm Nelson. (Garcia, Alfredo) (Entered:
          06/13/2018                           06/13/2018)

                                           6   Meeting of Creditors with 341(a) meeting to be held on
                                               07/17/2018 at 03:00 PM at 55 East Monroe Street, Suite 3850,
                                               Chicago, Illinois 60603. Confirmation hearing to be held on
                                               08/06/2018 at 10:30 AM at 219 South Dearborn, Courtroom
                                               680, Chicago, Illinois 60604. Proof of Claim due by
                                               08/22/2018. Government Proof of Claim due by 12/10/2018.
                                               Objection to Dischargeability due by 09/17/2018. (Garcia,
          06/13/2018                           Alfredo) (Entered: 06/13/2018)

                                           7   Notice of Debtor's Prior Filings
                                                Debtor Case No                            Note
          06/14/2018


2 of 8                                                                                                         7/14/2021, 11:27 AM
Illinois Northern Bankruptcy Live System                                    https://ilnb-ecf.sso.dcn/cgi-bin/DktRpt.pl?caseid=1444765
                       Case: 1:21-cv-03750 Document #: 1-3 Filed: 07/14/21 Page 3 of 8 PageID #:8

                                                                    Ch7 filed in Illinois Northern Bankruptcy
                                                Cherm
                                                          06-08985 on 07/27/2006, Standard Discharge on
                                                Nelson
                                                                    10/30/2006
                                                (Admin) (Entered: 06/14/2018)

                                           8    Receipt of Voluntary Petition (Chapter 13)(18-16860)
                                                [misc,volp13a] ( 310.00) Filing Fee. Receipt number 37441909.
                                                Fee Amount $ 310.00 (re:Doc# 1) (U.S. Treasury) (Entered:
          06/14/2018                            06/14/2018)

                                           9    Notice of Chapter 13 Bankruptcy Case . (Collopy-Norris,
          06/14/2018                            Katherine) (Entered: 06/14/2018)

                                           10   Proposed Order to Employer to Pay the Trustee Filed by
                                                Alfredo J Garcia on behalf of Cherm Nelson. (Garcia, Alfredo)
          06/15/2018                            (Entered: 06/15/2018)

                                           11   BNC Certificate of Notice - Meeting of Creditors. (RE: 9
                                                Notice of Chapter 13 Bankruptcy Case). No. of Notices: 12.
          06/16/2018                            Notice Date 06/16/2018. (Admin.) (Entered: 06/16/2018)

                                           12   BNC Certificate of Notice - PDF Document. (RE: 2 Chapter 13
                                                Plan/Amended Plan). No. of Notices: 13. Notice Date
          06/16/2018                            06/16/2018. (Admin.) (Entered: 06/16/2018)

                                           13   Order to Employer to Pay the Trustee . Signed on 6/18/2018
          06/18/2018                            (O'Neal, Michelle) (Entered: 06/18/2018)

                                           14   Personal Financial Management Course for Debtor. (Hamblin,
          06/29/2018                            Erin) (Entered: 06/29/2018)

                                           15   Notice of Motion and Application for Compensation for
                                                Alfredo J Garcia, Debtor's Attorney, Fee: $4,000.00, Expenses:
                                                $0.00. Filed by Alfredo J Garcia. Hearing scheduled for
                                                8/6/2018 at 10:30 AM at 219 South Dearborn, Courtroom 680,
                                                Chicago, Illinois 60604. (Attachments: # 1 Proposed Order # 2
                                                Court-Approved Retention Agreement) (Garcia, Alfredo)
          07/16/2018                            (Entered: 07/16/2018)

                                           16   Statement Adjourning Meeting of Creditors. Section 341(a)
                                                Meeting Continued on 7/30/2018 at 12:30 PM at 55 East
                                                Monroe Street, Suite 3850, Chicago, Illinois 60603. (Vaughn,
          07/18/2018                            Tom) (Entered: 07/18/2018)



3 of 8                                                                                                         7/14/2021, 11:27 AM
Illinois Northern Bankruptcy Live System                                    https://ilnb-ecf.sso.dcn/cgi-bin/DktRpt.pl?caseid=1444765
                       Case: 1:21-cv-03750 Document #: 1-3 Filed: 07/14/21 Page 4 of 8 PageID #:9

                                           17   Meeting of Creditors Held (Vaughn, Tom) (Entered:
          07/31/2018                            07/31/2018)

                                           18   Order Modifying Chapter 13 Plan (RE: 2 Chapter 13
                                                Plan/Amended Plan). Signed on 8/6/2018 (Roman, Felipe)
          08/06/2018                            (Entered: 08/07/2018)

                                           19   Order Confirming Chapter 13 Plan (RE: 2 Chapter 13
                                                Plan/Amended Plan). Signed on 8/6/2018 (Roman, Felipe)
          08/06/2018                            (Entered: 08/09/2018)

                                           20   Order Granting Application For Compensation (Related Doc #
                                                15). Alfredo J Garcia, fees awarded: $4000.00, expenses
                                                awarded: $0.00. Signed on 8/6/2018. (Roman, Felipe) (Entered:
          08/06/2018                            08/09/2018)

                                                (private) *** Statistics Reporting *** Motion to Assume or
                                                Reject Contract/Leases (CM06). (RE: related document(s) 2 )
          08/13/2018                            Chapter 13 Plan (admin) (Entered: 08/13/2018)

                                                (private) *** Statistics Reporting *** Motion for Valuation of
                                                Security (CM27). (RE: related document(s) 2 ) Chapter 13 Plan
          08/13/2018                            (admin) (Entered: 08/13/2018)

                                                (private) Reporting CM06 and CM07 (RE: Motion to Assume
                                                Contract/Leases (CM06)). Signed on 08/13/2018 (AutoDocket)
          08/13/2018                            (Entered: 08/13/2018)

                                                (private) Valuation Less Than Secured Amount (RE: Motion for
                                                Valuation of Security(CM27)). Signed on 08/13/2018
          08/13/2018                            (AutoDocket) (Entered: 08/13/2018)

                                           21   Notice of Motion and Motion to Dismiss Debtor for Failure to
                                                Turnover Tax Return and Refund Filed by Tom Vaughn Hearing
                                                scheduled for 9/30/2019 at 9:00 AM at 219 South Dearborn,
                                                Courtroom 680, Chicago, Illinois 60604. (Attachments: # 1
          08/26/2019                            Proposed Order) (Vaughn, Tom) (Entered: 08/26/2019)

                                           22   (E)Order Withdrawing Trustee's Motion To Dismiss (Related
                                                Doc # 21 ). Signed on 09/30/2019. (Green, Josephine) (Entered:
          09/30/2019                            09/30/2019)

                                           23   Notice of Motion and Motion to Dismiss Debtor for Failure to
          08/27/2020                            Turnover Tax Return Filed by Tom Vaughn Hearing scheduled


4 of 8                                                                                                         7/14/2021, 11:27 AM
Illinois Northern Bankruptcy Live System                                     https://ilnb-ecf.sso.dcn/cgi-bin/DktRpt.pl?caseid=1444765
                      Case: 1:21-cv-03750 Document #: 1-3 Filed: 07/14/21 Page 5 of 8 PageID #:10

                                                for 9/14/2020 at 9:00 AM at Appear by Telephone.
                                                (Attachments: # 1 Proposed Order) (Vaughn, Tom) (Entered:
                                                08/27/2020)

                                           24   (E)Order Withdrawing Trustee's Motion To Dismiss (Related
                                                Doc # 23 ). Signed on 09/14/2020. (Green, Josephine) (Entered:
          09/14/2020                            09/14/2020)

                                           25   Appointment of Successor Chapter 13 Standing Trustee.
                                                Because of the death of Chapter 13 Standing Trustee Tom
                                                Vaughn, the United States Trustee has appointed Marilyn O.
                                                Marshall as successor trustee in all of Trustee Vaughn's pending
                                                cases, effective November 27, 2020. All of Trustee Vaughn's
                                                pending cases are transferred to Trustee Marshall. Under
                                                Bankruptcy Rule 2012(b), Trustee Marshall must prepare and
                                                file a separate accounting in each case within 30 days of the
                                                date of transfer. Each accounting must include a certificate of
                                                service and must be served on the debtor(s) and their attorney.
                                                Filed by U.S. Trustee Patrick S Layng (ilnbadi) (Entered:
          11/27/2020                            12/02/2020)

                                           26   Chapter 13 Standing Trustee FRBP 2012 Report Accounting of
                                                Prior Administration of Case with Certificate of Service.
          12/19/2020                            (Marshall, M.O.) (Entered: 12/19/2020)

                                           27   Notice of Motion and Motion to Modify Plan Filed by Michael
                                                C Burr on behalf of Cherm Nelson. Hearing scheduled for
                                                3/15/2021 at 09:00 AM at Appear using Zoom for Government.
                                                (Attachments: # 1 Proposed Order # 2 Attachment List of
          02/20/2021                            creditors served) (Burr, Michael) (Entered: 02/20/2021)

                                           28   Notice of Motion and Motion to Determine Amount of Secured
                                                Claim 1. Value of the property is less than the amount of the
                                                secured claimed. Filed by Michael C Burr on behalf of Cherm
                                                Nelson. Hearing scheduled for 3/15/2021 at 09:00 AM at
                                                Appear using Zoom for Government. (Attachments: # 1
                                                Proposed Order # 2 Exhibit City of Chicago Claim # 3 Exhibit
          02/20/2021                            NADA Value) (Burr, Michael) (Entered: 02/20/2021)

                                           29   Notice of Objection Filed by Jaime Dowell on behalf of City Of
                                                Chicago (RE: 27 Motion to Modify Plan). (Dowell, Jaime)
          03/10/2021                            (Entered: 03/10/2021)




5 of 8                                                                                                          7/14/2021, 11:27 AM
Illinois Northern Bankruptcy Live System                                    https://ilnb-ecf.sso.dcn/cgi-bin/DktRpt.pl?caseid=1444765
                      Case: 1:21-cv-03750 Document #: 1-3 Filed: 07/14/21 Page 6 of 8 PageID #:11

                                           30   Notice of Objection Filed by Jaime Dowell on behalf of City Of
                                                Chicago (RE: 28 Motion to Determine Amount of
          03/10/2021                            Secured/Priority Claim). (Dowell, Jaime) (Entered: 03/10/2021)

                                           31   (E)Hearing Continued (RE: 27 Modify Plan). hearing scheduled
                                                for 03/29/2021 at 10:00 AM at Appear using Zoom for
                                                Government. Response due on or before 03/27/2021.. Signed
          03/15/2021                            on 03/15/2021. (Green, Josephine) (Entered: 03/15/2021)

                                           32   (E)Hearing Continued (RE: 28 Determine Amount of
                                                Secured/Priority Claim (Rule 3012)). hearing scheduled for
                                                03/29/2021 at 10:00 AM at Appear using Zoom for
                                                Government. Response due on or before 03/27/2021.. Signed
          03/15/2021                            on 03/15/2021. (Green, Josephine) (Entered: 03/15/2021)

                                           33   Response to (related document(s): 28 Motion to Determine
                                                Amount of Secured/Priority Claim) Filed by Jaime Dowell on
                                                behalf of City Of Chicago (Dowell, Jaime) (Entered:
          03/26/2021                            03/26/2021)

                                           34   Response to (related document(s): 27 Motion to Modify Plan)
                                                Filed by Jaime Dowell on behalf of City Of Chicago (Dowell,
          03/26/2021                            Jaime) (Entered: 03/26/2021)

                                           35   (E)Hearing Continued (RE: 27 Modify Plan). Evidentiary
                                                hearing scheduled for 05/03/2021 at 11:00 AM at Appear using
                                                Zoom for Government.. Signed on 03/29/2021. (Green,
          03/29/2021                            Josephine) (Entered: 03/29/2021)

                                           36   (E)Hearing Continued (RE: 28 Determine Amount of
                                                Secured/Priority Claim (Rule 3012)). hearing scheduled for
                                                05/03/2021 at 11:00 AM at Appear using Zoom for
                                                Government.. Signed on 03/29/2021. (Green, Josephine)
          03/29/2021                            (Entered: 03/29/2021)

                                           37   Reply in Support to (related document(s): 28 Motion to
                                                Determine Amount of Secured/Priority Claim) Filed by
                                                Michael C Burr on behalf of Cherm Nelson (Burr, Michael)
          04/20/2021                            (Entered: 04/20/2021)




6 of 8                                                                                                         7/14/2021, 11:27 AM
Illinois Northern Bankruptcy Live System                                    https://ilnb-ecf.sso.dcn/cgi-bin/DktRpt.pl?caseid=1444765
                      Case: 1:21-cv-03750 Document #: 1-3 Filed: 07/14/21 Page 7 of 8 PageID #:12

                                           38   Order Scheduling Requesting Parties to Address an Issue (RE:
                                                27 Motion to Modify Plan, 28 Motion to Determine Amount of
                                                Secured/Priority Claim). Brief due by 6/3/2021. Signed on
          05/13/2021                            5/13/2021 (Roman, Felipe) (Entered: 05/13/2021)

                                           39   Supplement Filed by Jaime Dowell on behalf of City Of
                                                Chicago (RE: 33 Response, 34 Response). (Attachments: # 1
          06/02/2021                            Exhibit) (Dowell, Jaime) (Entered: 06/02/2021)

                                           40   Supplemental Brief in Support to (related document(s): 27
                                                Motion to Modify Plan, 28 Motion to Determine Amount of
                                                Secured/Priority Claim) Filed by Michael C Burr on behalf of
          06/03/2021                            Cherm Nelson (Burr, Michael) (Entered: 06/03/2021)

                                           41   Order Modifying Chapter 13 Plan (RE: 2 Chapter 13
                                                Plan/Amended Plan, 27 Motion to Modify Plan) and Order
                                                Granting Motion to Determine Amount of Secured Claim 1
                                                (RE: 28). Signed on 7/1/2021 (Mendoza, Catherine) (Entered:
          07/01/2021                            07/01/2021)

                                           42   Notice of Appeal to District Court. Filed by Jaime Dowell on
                                                behalf of City Of Chicago. Fee Amount $298 (RE: 41 Order
                                                Modifying Chapter 13 Plan). Appellant Designation due by
                                                07/27/2021. Transmission of Record Due no later than
                                                08/12/2021. (Attachments: # 1 Attachment # 2 Civil Cover
          07/13/2021                            Sheet)(Dowell, Jaime) (Entered: 07/13/2021)

                                           43   Notice of Filing Filed by Jaime Dowell on behalf of City Of
                                                Chicago (RE: 42 Notice of Appeal). (Dowell, Jaime) (Entered:
          07/13/2021                            07/13/2021)

                                           44   Receipt of Cross Appeal Fee - $298.00 by BC. Receipt Number
                                                3244304. Payment received from Dowell, Jaime on behalf of
                                                City Of Chicago Department Of. (register) Modified on
          07/13/2021                            7/14/2021 (Poindexter, Haley). (Entered: 07/14/2021)

                                           45   Receipt Number 03244304, Fee Amount $298.00 by Dowell,
                                                Jaime(RE: 42 Notice of Appeal). (Poindexter, Haley) (Entered:
          07/13/2021                            07/14/2021)




7 of 8                                                                                                         7/14/2021, 11:27 AM
Illinois Northern Bankruptcy Live System                                    https://ilnb-ecf.sso.dcn/cgi-bin/DktRpt.pl?caseid=1444765
                      Case: 1:21-cv-03750 Document #: 1-3 Filed: 07/14/21 Page 8 of 8 PageID #:13

                                           46   Receipt of Notice of Appeal( 18-16860) [appeal,ntcapl] (
                                                298.00) Filing Fee. Receipt number 11111. Fee Amount $
                                                298.00 (Poindexter, Haley) (re:Doc# 42) (Poindexter) (Entered:
          07/14/2021                            07/14/2021)

                                           47   Certificate of Service (RE: 42 Notice of Appeal). (Myers,
          07/14/2021                            Melissa) (Entered: 07/14/2021)




8 of 8                                                                                                         7/14/2021, 11:27 AM
